DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
	It is noted that co-pending cases 16/644,080, 16/644,027, and 16/643,718 were reviewed for double patenting. However, no double patenting rejections were found at this time. 
Claim Objections
Claims 1, 5-13, and 15-18 are objected to because of the following informalities:
Claim 1 recites “the eyelashes or eyebrows” in lines 1-2. As there is lack of antecedent basis it is objected and should be revised to “eyelashes or eyebrows”. 
Claim 5 recites “the top” in line 2.  As there is lack of antecedent basis it is objected and should be revised to “a top”. Furthermore, claim 5 recites “the application member” in line 3. For consistency purposes, it should be revised to “the at least one application member”.   
Claim 6 recites “the application member” in lines 2 and 7. For consistency purposes, it should be revised to “the at least one application member”.   
Claim 7 recites “the application member” in line 2. For consistency purposes, it should be revised to “the at least one application member”.   
Claim 8 recites “the application member” in line 2. For consistency purposes, it should be revised to “the at least one application member”.   
Claim 9
Claim 10 recites “the application member” in line 2. For consistency purposes, it should be revised to “the at least one application member”.   
Claim 11 recites “the application member” in line 2. For consistency purposes, it should be revised to “the at least one application member”.   
Claim 12 recites “the application member” in line 2. For consistency purposes, it should be revised to “the at least one application member”.   
Claim 13 recites “the application member” in line 2. For consistency purposes, it should be revised to “the at least one application member”.   
Claim 15 recites “the application member” in line 2. For consistency purposes, it should be revised to “the at least one application member”.   
Claim 16 recites “the application member” in line 2. For consistency purposes, it should be revised to “the at least one application member”.   
Claim 17 recites “the composition” in line 2. As there is lack of antecedent basis it is objected and should be revised to “a composition”. 
Claim 18 recites “the eyelashes and/or eyebrows” in lines 1-2. As there is lack of antecedent basis it is objected and should be revised to “eyelashes and/or eyebrows”. Furthermore, claim 18 recites “the cosmetic treatment” in line 1. As there is lack of antecedent basis it is objected and should be revised to “a cosmetic treatment”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



	Claims 6, 8-9, 12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph.
	Claim 6 recites “a strand of material” in line 2. It is unclear as to whether this “strand of material” is the same “strand of material” claimed in claim 1 or if the inventor intends to claim a second “strand of material”. For examination purposes, it will be interpreted as “the strand of material” and as such is the same “strand of material” claimed in claim 1. Furthermore, claim 6 recites “the elongation axis of the leg” in lines 6 and 8. It is unclear as to what the leg is as it has not been previously claimed. It is best understood that the leg refers to the application member and as such will be interpreted as “the elongation axis of the at least one application member”. 
	Claim 8 recites “a strand of material” in line 2. It is unclear as to whether this “strand of material” is the same “strand of material” claimed in claim 1 or if the inventor intends to claim a second “strand of material”. For examination purposes, it will be interpreted as “the strand of material” and as such is the same “strand of material” claimed in claim 1.
Claim 9 recites “a strand of material” in line 2. It is unclear as to whether this “strand of material” is the same “strand of material” claimed in claim 1 or if the inventor intends to claim a second “strand of material”. For examination purposes, it will be interpreted as “the strand of material” and as such is the same “strand of material” claimed in claim 1.
Claim 12 recites “a strand of material” in line 2. It is unclear as to whether this “strand of material” is the same “strand of material” claimed in claim 1 or if the inventor intends to claim a second “strand of material”. For examination purposes, it will be interpreted as “the strand of material” and as such is the same “strand of material” claimed in claim 1.
14 recites “the elongation axes of the application members of an element” in line 2. It is unclear if “the application members” is different “application members” from the “at least one application member” of claim 1. Similarly, it is unclear if “an element” is the same “element” as the “at least one element” claimed in claim 1 or a new “element” is being brought in. It is best understood that the “application members” refers to a plurality of the “at least one application member” and “an element” refers to one of the “at least one element”. For examination purposes, it will be interpreted as “wherein the elongation axes of the at least one application member of one of the at least one element”.
Claim 15 recites “an element” in line 2. It is unclear as to whether this is a new “element” being introduced or if it is part of the “at least one element” claimed in claim 1. For examination purposes, it will be interpreted as “one of the at least one element”. 
	Claim 16 recites “wherein the application members of an element” in line 2. It is unclear if “the application members” is different “application members” from the “at least one application member” of claim 1. Similarly, it is unclear if “an element” is the same “element” as the “at least one element” claimed in claim 1 or a new “element” is being brought in. It is best understood that the “application members” refers to a plurality of the “at least one application member” and “an element” refers to one of the “at least one element”. For examination purposes, it will be interpreted as “wherein the at least one application member comprises application members of one of the at least one element”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20150335133 A1).
	Regarding Claim 1, Kim discloses an applicator for applying a cosmetic composition to eyelashes or eyebrows (Fig. 14, Par. [0002], and Par. [0007] discloses that it is a cosmetic application and as such is capable of applying cosmetic composition to the eyelash or the eyebrow), comprising: 
A core (Fig. 14, label 36)
At least one element (Fig. 14, label 20) attached to the core (Fig. 14), each element comprising a central part fitted onto the core (Fig. 5) and at least one application member (Fig. 5, label 27 and 26’) carried by the central part (Fig. 5), this application member comprising a strand of material comprising at least one elbow that defines a composition collection surface (Fig. 5, label 26’; See Annotated Figure A of Fig. 5 where the composition collection surface is formed at gap between the elbow and the central part).

    PNG
    media_image1.png
    265
    255
    media_image1.png
    Greyscale

Annotated Figure A
Regarding Claim 14, Kim discloses the claimed applicator of claim 1 and further discloses the elongation axes of the at least one application member of one of the at least one element are coplanar (Fig. 5). 
15, Kim discloses the claimed applicator of claim 1 and further discloses at least one application member of one of the at least one element is flattened in a plane (Fig. 6 shows that it is flattened in a plane).
Regarding Claim 16, Kim discloses the claimed applicator of claim 1 and further discloses wherein the at least one application member comprises application members of one of the at least one element have their flattening plane oriented in a plane containing the axis of the central part (Fig. 6). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150335133 A1) in view of Jacob (US Publication No. 20150024080 A1).
	Regarding Claim 2, Kim teaches the claimed applicator of claim 1, but is silent to the strand of material forming at least one concavity that is open toward the outside and situated at a non-zero radial distance from the central part. 
	Jacob discloses a similar applicator with various application members (Fig. 6-13) design and further discloses the strand of material forms at least one concavity that is open toward the outside and situated at a non-zero radial distance from the central part (See Annotated Figure B of 11A) in order to improve capturing of product (Par. [0007]). 

    PNG
    media_image2.png
    496
    388
    media_image2.png
    Greyscale

Annotated Figure B
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the application member of Kim to be the application member of Jacob in order to improve the capturing of product. 
	Regarding Claim 3, Kim and Jacob teaches the disclosed applicator of claim 2 and Jacob further discloses the strand of material describes, starting from the central part, a first elbow for forming an enlarged base, which is continued by a portion defining a groove (See Annotated Figure C of Fig. 11a). 

    PNG
    media_image3.png
    491
    511
    media_image3.png
    Greyscale

Annotated Figure C 
	Regarding Claim 4, Kim and Jacob teaches the disclosed applicator of claim 3 and Jacob further discloses the groove is U-shaped (See Annotated Figure D of Fig. 11a where it shows that the groove is U shaped). 

    PNG
    media_image4.png
    491
    381
    media_image4.png
    Greyscale

Annotated Figure D
	
5, Kim and Jacob teaches the disclosed applicator of claim 3 and Jacob further discloses said portion is attached to an arch which forms the top of an enlarged head of the at least one application member (Annotated Figure E of Fig. 11a where the arch is connected to the portion as it extends from the strand of material to the portion).

    PNG
    media_image5.png
    492
    387
    media_image5.png
    Greyscale

Annotated Figure F 
Regarding Claim 13, Kim teaches the claimed applicator of claim 1, but is silent to the at least one application member has an X-shaped head joined to the central part by a radial arm. 
Jacob discloses a similar applicator with various application members (Fig. 6-13) design and further discloses the strand of material forms at least one concavity that is open toward the outside and situated at a non-zero radial distance from the central part (See Annotated Figure F of 13A) in order to improve capturing of product (Par. [0007]). 

    PNG
    media_image6.png
    327
    251
    media_image6.png
    Greyscale

Annotated Figure F
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one application member of Kim to be the application member of Jacob in order to improve the capturing of product. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150335133 A1) in view of Lewis (US Patent No. 3256545).  
	Regarding Claim 6, Kim teaches the claimed applicator of claim 1, but is silent to the at least one application member has a strand of material which describes at least one groove, a first elbow at a right angle, a second elbow at a right angle toward the outside, a third elbow at a right angle toward the elongation axis of the at least one application member, and a fourth elbow at a right angle toward the outside, a distal portion of the at least one application member being straight and eccentric with respect to the elongation axis of the at least one application member. 
	Lewis discloses an applicator in the analogous art of brushes where a strand of material has a groove (Fig. 20, label 18 creates waves that would make grooves), a first elbow substantially at an angle (See Annotated Figure G of Fig. 20 disclosed as the smaller circle below), a second elbow substantially at an angle toward the outside (See Annotated Figure G of Fig. 20 disclosed as the smaller box below), a third elbow substantially at an angle toward the elongation axis of the at least one application member 

    PNG
    media_image7.png
    754
    173
    media_image7.png
    Greyscale

Annotated Figure G
Claim 7, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150335133 A1) in view of Kulik (US Publication No. 20110229246 A1).  
	Regarding Claim 7, Kim teaches the claimed applicator of claim 1, but is silent to the application member having an enlarged head comprising two arches that form elbows at their meeting point, one of the arches defining a composition collection surface.


    PNG
    media_image8.png
    274
    413
    media_image8.png
    Greyscale

Annotated Figure H 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the application member of Kim to have the applicator head of Kulik to prevent the eyelash from sliding off the bristle. 
	Regarding Claim 11, Kim and Kulik teaches the claimed applicator of claim 1 and Kulik further discloses the at least one application member has an overall shape of a V with elbows at the ends of the V, and a second application member comprising elbows orientated toward the central part (See Annotated Figure I of Fig. 2b).

    PNG
    media_image9.png
    338
    374
    media_image9.png
    Greyscale

Annotated Figure I 
	Regarding Claim 12, Kim and Kulik teaches the claimed applicator of claim 1 and Kulik further discloses the at least one application member has the strand of material is bent in a V-shape, forming two arms diverge radially toward the outside (See Annotated Figure J of Fig. 11a where the V is upside down). 

    PNG
    media_image10.png
    277
    351
    media_image10.png
    Greyscale

Annotated Figure J 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150335133 A1) in view of Jacob (US Publication No. 20160022012 A1).  
	Regarding Claim 8, Kim teaches the claimed applicator of claim 1 but is silent to the at least one application member has the strand of material of toothed shape, comprising a succession of pointed arches that are concave toward the outside. 
	Jacob discloses a similar applicator with various application members (Fig. 13a-19b) and further discloses the at least one application member has the strand of material of toothed shape, comprising a succession of pointed arches that are concave toward the outside (See Annotated Figure K of Fig. 14a). 

    PNG
    media_image11.png
    546
    471
    media_image11.png
    Greyscale

Annotated Figure K
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150335133 A1) in view of Dumler (US Publication No. 20070034223 A1).
	Regarding Claim 9, Kim teaches the claimed applicator of claim 1, but is silent to the at least one application member having two lateral arms that are joined at their end by an arch, forming elbows. 


    PNG
    media_image12.png
    371
    302
    media_image12.png
    Greyscale

Annotated Figure L
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the application member of Kim to have the lateral arms that are joined by an arch, forming elbows as taught by Dumler in combination with Kims protruding elbows (these elbows being different from the elbows claimed in claim 9 and refer to elbows claimed in claim 1) to improve the capturing of material. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150335133 A1) in view of Gueret (WO 2010013213 A2).  
Regarding Claim 10, Kim teaches the claimed applicator of claim 1, but is silent to the at least one application member is in the shape of an arrowhead (Fig. 17), comprising the strand of material 

    PNG
    media_image13.png
    197
    313
    media_image13.png
    Greyscale

Annotated Figure L
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150335133 A1) in view of Sanchez (US Publication No. 20160073767 A1).  
	Regarding Claim 17, Kim teaches the claimed applicator of claim 1 but is silent to a packaging and application device comprising a container containing a composition to be applied. 
	Sanchez discloses a similar applicator in the same field of endeavor and further discloses a packaging and application device (Fig. 1) comprising a container (Fig. 1, label 3) containing a composition to be applied (Fig. 1, label P) to allow for marketing of the product and applicator. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator of Kim to have a container containing a composition to be applied in a packaging and application device as taught by Sanchez in order to market the applicator. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150335133 A1).  
Regarding Claim 18, Kim teaches the claimed applicator of claim 1 but is silent to a method for a cosmetic treatment of eyelashes and/or eyebrows, notably for making them up, comprising the step of applying a cosmetic composition to the eyelashes with the aid of an applicator as claimed in claim 1. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have used the applicator taught by Kim to apply cosmetic composition to the eyelash creating a cosmetic treatment as it is disclosed that the brush is used for applying cosmetics to the eyes and other areas (Par. [0003]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772